EXHIBIT 10.1


SEPARATION AND GENERAL RELEASE AGREEMENT

This SEPARATION AND GENERAL RELEASE AGREEMENT (this “Agreement”), dated as of
June 1, 2007 (the “Effective Date”), is entered into by and between Quidel
Corporation, a Delaware corporation (the “Company”), and Mark Paiz (“Paiz”).


RECITALS

A.                                   Paiz currently serves as the Company’s
Chief Operating Officer and will resign as an employee of the Company on August
31, 2007.  Pursuant to pre-existing and continuing employment and related
understandings and agreements, Paiz’s employment with the Company is and remains
“at will.”

B.                                     The Company desires to engage Paiz to
provide consulting services to the Company pursuant to this Agreement and Paiz
desires to provide such consulting services to the Company pursuant to this
Agreement.

C.                                     The Company and Paiz desire to enter into
an agreement setting forth various terms and conditions in connection with the
termination of Paiz’s employment with the Company.


AGREEMENT

NOW, THEREFORE, in consideration of the mutual covenants and promises contained
in this Agreement and for other good and valuable consideration the receipt and
adequacy of which are acknowledged, the parties agree as follows:

1.                                       Resignation.

Consistent with the Resignation (attached hereto as Exhibit A) which Paiz has
executed and delivered concurrently with this Agreement, the term of Paiz’s
employment shall continue until, and then automatically terminate, on August 31,
2007, or such earlier date if Paiz’s employment is terminated as provided herein
(the “Termination Date”).  Through the Termination Date and subject to Section 4
below, Paiz will continue to receive his current salary and benefits and his
employment shall continue on the same terms and conditions as of the date
hereof.  Paiz shall not receive a bonus for 2007.  Upon his termination of
employment, Paiz will be paid for all accrued and unused vacation.  Prior to the
Termination Date, the Company may, in its sole discretion, relieve Paiz of all
or a part of his duties and assign Paiz other reasonable duties and
responsibilities which Paiz agrees to perform until the Termination Date.

2.                                       Consulting Services.

Effective September 1, 2007, and subject to Paiz signing (and not thereafter
revoking) a Release of Claims in the form set forth on Exhibit B hereto on or
after August 31, 2007, Paiz shall provide such consulting services as are
reasonably requested by the Company (the “Consulting Services”).  The Consulting
Services shall include Paiz remaining available to work on designated projects
and assignments for up to 24 hours per month.  In providing the


--------------------------------------------------------------------------------


Consulting Services, Paiz shall report to the Chief Executive Officer of the
Company and/or such individual or individuals as the Chief Executive Officer
shall designate.

(a)                                  Term.  The consulting arrangement described
in this Section 2 shall continue through August 31, 2008 unless earlier
terminated as provided for in this Agreement.

(b)                                 Compensation.  In consideration of the
Consulting Services, the Company shall pay Paiz a total of $300,000 plus pay for
outplacement services and six months of COBRA insurance premium payments
commencing from the Termination Date.  Compensation for the Consulting Services
hereunder shall be paid in accordance with the following schedule, provided that
Paiz complies with his obligations set forth in Section 3 below:

September 1, 2007

 

$

45,000

 

December 1, 2007

 

$

45,000

 

March 1, 2008

 

$

75,000

 

August 31, 2008

 

$

135,000

 

 

Paiz shall be responsible for all taxes, including self-employment taxes, with
respect to such payments.

(c)                                  Business Expenses.  The Company shall
reimburse Paiz for reasonable expenses incurred in providing the Consulting
Services, provided such expenses are at the Company’s request or are incurred
with the Company’s approval and provided Paiz has supplied reasonable supporting
documentation for such expenses.  Such reimbursement shall otherwise be made in
a manner consistent with the Company’s generally applicable policies.

(d)                                 Independent Contractor.  In providing the
Consulting Services, Paiz expressly agrees that he is an independent contractor
and shall not be considered to be an employee or agent of the Company in any
matter under any circumstances or for any purposes whatsoever.  The Company
shall not provide Paiz with any benefits, including pension, retirement, or any
kind of insurance benefits, including workers’ compensation insurance, on
account of the Consulting Services.

3.                                       Cooperation; Covenants.

(a)                                  Between the date hereof and the Termination
Date, Paiz will cooperate and assist the Company in any and all ongoing matters
and in transitioning his duties, and Paiz shall use his best efforts to
transition his duties and responsibilities to such individual or individuals as
the Chief Executive Officer of the Company shall designate.

(b)                                 Paiz hereby reaffirms his obligation to
adhere to the terms of the Confidentiality Agreement he signed on December 8,
1997.  Paiz agrees and acknowledges that said Confidentiality Agreement will
remain in effect during his consulting assignment and thereafter.

(c)                                  On the Termination Date, Paiz agrees to
return to the Company all of the Company’s property, documents, books, records,
reports, contracts, lists, computer disks (or other computer-generated files or
data) or copies thereof created on any medium, prepared or obtained by him in
the course of or incident to Paiz’s employment with the Company.

2


--------------------------------------------------------------------------------


(d)                                 Upon the termination of his consulting
assignment, Paiz agrees to return to the Company all of the Company’s property,
documents, books, records, reports, contracts, lists, computer disks (or other
computer-generated files or data) or copies thereof created on any medium,
prepared or obtained by him in the course of or incident to the provision of the
Consulting Services.

(e)                                  Paiz agrees that while employed by the
Company and during the period of his consulting he will not, directly or
indirectly, provide services, whether as an employee, consultant, director,
independent contractor, agent, owner or partner, to any person or entity that
competes or is planning to compete with the Company in the rapid diagnostic test
market in upper respiratory infectious diseases, reproductive health (in the
professional market), or Fecal Occult Blood testing; provided, however, that
Paiz’s passive investment of up to five percent (5%) of the outstanding voting
securities or similar equity interest in a publicly held entity shall not be
deemed a breach of this Agreement.

(f)                                    Paiz agrees that for a period of two
years following the termination of his employment he will not directly or
indirectly solicit or attempt to solicit, by any means, any employee or
consultant of the Company or any of its affiliates to leave or terminate their
employment or consulting with the Company or its affiliates.

(g)                                 Paiz agrees that he will not make any
statement that is disparaging of the Company or any of its affiliates, or any of
their respective directors, employees or distributors (except to the extent
necessary to respond truthfully to any inquiry from applicable regulatory
authorities or to provide information pursuant to legal process).

4.                                       Early Resignation or Termination for
Cause.

In the event that Paiz either (a) voluntarily resigns his employment with an
effective date prior to August 31, 2007, or (b) is involuntarily terminated by
the Company for “Cause,” Paiz shall not be entitled to the benefits described in
Section 2(b) hereof, but shall only be entitled to salary, accrued benefits and
other amounts legally owing to Paiz through the date of employment termination. 
In the event of the foregoing, the Company shall thereafter have no further
obligations to Paiz under this Agreement or the CIC Agreement (as defined
below).

For purposes hereof, “Cause” shall have the definition given it in that certain
Agreement Re:  Change in Control between Paiz and the Company dated as of April
13, 2003 and as thereafter amended (the “CIC Agreement”).  The parties
acknowledge that the CIC Agreement remains in full force and effect and, subject
to the first paragraph of this Section 4, shall govern the parties’ rights and
obligations in the event of a Change in Control (as defined in the CIC
Agreement) in accordance with the terms and conditions therein.

3


--------------------------------------------------------------------------------


5.                                       Equity Compensation.

Paiz’s vested stock options issued under the Company’s Amended and Restated 2001
Equity Incentive Plan (the “Equity Plan”) shall, pursuant to the terms and
conditions of the Equity Plan and Paiz’s Stock Option Award Agreements, be
exercisable by Paiz for a period of 90 days following the Termination Date.  All
options not vested as of the Termination Date and all shares of restricted stock
for which restrictions have not lapsed (the “Restricted Shares”) as of the
Termination Date shall be cancelled and/or shall not be exercisable.  Pursuant
to and in accordance with the terms of the Equity Plan and Paiz’s Restricted
Stock Award Agreements, the Company shall repurchase any remaining Restricted
Shares following the Termination Date for an amount equal to $0.01 per share,
without interest or premium.

6.                                       No Claims Filed.

Paiz represents that he has not filed any complaints, charges or lawsuits
against the Company or against (1) any current or former officers, directors,
shareholders, employees and agents of the Company, (2) any current or former
affiliate or related entity of the Company (including subsidiaries and
divisions), or (3) the current or former officers, directors, shareholders,
employees and agents of said affiliates or related entities (including
subsidiaries and divisions), that he will not file any lawsuit or claim against
any of these entities or persons at any time hereafter for any event occurring
prior to the date of this Agreement, and that if any court assumes jurisdiction
of any lawsuit or claim against any of these entities or persons on behalf of
Paiz, he will promptly request that the matter be dismissed with prejudice. 
This provision does not affect Paiz’s right to file a charge or complaint with
the Equal Employment Opportunity Commission, nor does it affect his statutory
right to indemnification from the Company.

7.                                       Release.

As a material inducement to enter into this Agreement, Paiz hereby irrevocably
and unconditionally releases, acquits and forever discharges the Company and all
of its current and former subsidiaries, parent companies, affiliates, divisions,
successors, predecessors, related entities, assigns, owners, stockholders,
partners, directors, officers, employees, agents, representatives, attorneys and
all persons acting by, through, under or in concert with any of them
(collectively “Releasees”), from any and all charges, complaints, claims,
liabilities, obligations, promises, agreements, damages, actions, causes of
action, suits, rights, demands, costs, losses, debts and expenses (including
attorneys’ fees and costs) of any nature whatsoever, known or unknown, suspected
or unsuspected (“Claim” or “Claims”) which Paiz now has, owns or holds, or
claims to have, own or hold, or which Paiz at any time heretofore had, owned or
held, or claimed to have had, owned or held, or which Paiz at any time hereafter
may have, own or hold, or claim to have, own or hold, against any of the
Releasees relating to any event, act or omission that has occurred as of or
prior to the date of this Agreement.  This Release shall not apply to any of the
Company’s obligations under the terms of this Agreement, to the Company’s
obligations to Paiz under any 401k or pension plan, to the Company’s obligation
to indemnify Paiz under its Certificate of Incorporation, its Bylaws, applicable
law and/or contract or to any claim that may not be released as a matter of law.

4


--------------------------------------------------------------------------------


8.                                       Waiver of Rights.

Paiz expressly waives and relinquishes all rights and benefits afforded by
Section 1542 of the Civil Code of the State of California, as well as all
comparable provisions of federal and other states’ laws, and does so
understanding and acknowledging the significance and consequence of such
specific waiver of Section 1542.  Section 1542 of the Civil Code of the State of
California states as follows:

“A general release does not extend to claims which the creditor does not know or
suspect to exist in his or her favor at the time of executing the release, which
if known by him or her must have materially affected his or her settlement with
the debtor.”

Thus, notwithstanding the provisions of Section 1542, and for the purpose of
implementing a full and complete release and discharge of the Releasees, Paiz
expressly acknowledges that this Agreement is intended to include in its effect,
without limitation, all Claims which he does not know or suspect to exist in his
favor at the time of execution hereof, and that this Agreement contemplates the
extinguishment of any such Claim or Claims.

9.                                       Waiver of Age Discrimination Claims.

This Agreement is intended to satisfy the requirements of the Older Workers’
Benefit Protection Act, 29 U.S.C. sec. 626(f).  The following general
provisions, along with the other provisions of this Agreement, are agreed to for
this purpose:

(a)                                  Paiz acknowledges and agrees that he has
read and understands the terms of this Agreement, and that his release of claims
includes any and all claims arising under the Age Discrimination in Employment
Act.

(b)                                 Paiz acknowledges that this Agreement
advises him in writing that he may consult with an attorney before executing
this Agreement, and that he has obtained and considered such legal counsel as he
deems necessary or appropriate, such that he is entering into this Agreement
freely, knowingly and voluntarily.

(c)                                  Paiz acknowledges that he has been given 21
days in which to consider whether or not to enter into this Agreement.  Paiz
understands that, at his option, he may elect not to use the full 21-day period.

(d)                                 Paiz shall have 7 days after signing this
Agreement to revoke this Agreement.  This Agreement will not become effective
until the expiration of the revocation period. Paiz acknowledges and agrees that
any revocation of this Agreement must be in writing and received by the
Company’s General Counsel no later than 5:00 p.m. on the seventh day in order to
be effective.  If Paiz does not revoke acceptance within the 7-day period, this
Agreement will become fully effective and enforceable on the eighth day after
the Agreement is signed.

(e)                                Paiz does not waive or release any rights or
claims that he may have under the Age Discrimination in Employment Act that
arise after the execution of this Agreement.  Paiz also is not waiving his right
to file a complaint or charge with the EEOC (including a challenge

5


--------------------------------------------------------------------------------


to the validity of this Agreement) or participate in any investigation or
proceeding conducted by the EEOC.

10.                                 No Assignments or Transfers of Claims.

Paiz represents that he has not heretofore assigned or transferred, or purported
to assign or transfer, to any person or entity, any Claim or any portion
thereof, or interest therein, and agrees to indemnify, defend and hold Releasees
harmless from and against any and all Claims, based on or arising out of any
such assignment or transfer, or purported assignment or transfer of any Claims
or any portion thereof or interest therein.

11.                                 Miscellaneous.

(a)                                  No Third-Party Beneficiaries; Binding
Effect.  Except as provided herein, this Agreement shall not confer any rights
or remedies upon any person other than the parties and their respective
successors and permitted assigns.  This Agreement shall be binding upon the
Company and Paiz and upon their respective heirs, administrators,
representatives, executors, successors and assigns, and shall inure to the
benefit of Releasees.

(b)                                 Entire Agreement.  This Agreement (including
the documents referred to in this Agreement) constitutes the entire agreement
between the parties hereto and supersedes any prior understandings, agreements,
or representations by or between the parties, written or oral, to the extent
they are related in any way to the subject matter hereof.

(c)                                  Assignment.  This Agreement and the rights
and duties hereunder are personal to Paiz and shall not be assigned, delegated,
transferred, pledged or sold by Paiz without the prior written consent of the
Company.

(d)                                 Counterparts.  This Agreement may be
executed in one or more counterparts, each of which shall be deemed an original
but all of which together will constitute one and the same instrument.  Delivery
of an executed counterpart of a signature page to this Agreement by facsimile
shall be effective as delivery of a manually executed counterpart of this
Agreement.

(e)                                  Notice.  Any notice, consent, payment,
demand, or communication required or permitted to be given by any provision of
this Agreement shall be in writing and shall be (1) delivered personally to the
party to whom the same is directed, or (2) sent by facsimile or registered or
certified mail, return receipt requested, postage prepaid, or by nationally
recognized overnight courier addressed as follows:

If to Paiz:

 

to his address of residence in the records of the Company

 

6


--------------------------------------------------------------------------------


 

If to the Company:

Quidel Corporation

 

10165 McKellar Court

 

San Diego, California 92121

 

 

 

 

Facsimile:

858-646-8028

 

Attention:

General Counsel

 

or to such other address as any such party may from time to time specify by
notice to the other party.  Any such notice shall be deemed to be delivered,
given and received for all purposes as of: (i) the date so delivered, if
delivered personally, (ii) upon confirmed receipt, if sent by facsimile, or
(iii) on the date of receipt or refusal indicated on the return receipt, if sent
by registered or certified mail, return receipt requested, postage and charges
prepaid or by nationally recognized overnight courier.

(f)                                    Governing Law.  This Agreement shall be
governed by and construed in accordance with the internal laws of the State of
California without giving effect to any choice or conflict of law provision or
rule (whether of the State of California or any other jurisdiction) that would
cause the application of the laws of any jurisdiction other than the State of
California.

(g)                                 Amendments and Waivers.  No amendment of any
provision of this Agreement shall be valid unless the same shall be in writing
and signed by the parties.  No waiver by any party of any default,
misrepresentation or breach of warranty or covenant of this Agreement, whether
intentional or not, shall be deemed to extend to any prior or subsequent
default, misrepresentation, or breach of warranty or covenant of this Agreement
or affect in any way any rights arising by virtue of any prior or subsequent
such occurrence.

(h)                                 Severability.  Any term or provision of this
Agreement that is invalid or unenforceable in any situation in any jurisdiction
shall not affect the validity or enforceability of the remaining terms and
provisions of this Agreement or the validity or enforceability of the offending
term or provision in any other situation or in any other jurisdiction.

(i)                                     Expenses.  Each of the parties will bear
his or its own costs and expenses (including legal fees and expenses) incurred
in connection with this Agreement and the transactions contemplated by this
Agreement.

(j)                                     Construction.  The language of this
Agreement shall be interpreted simply and in accordance with its plain meaning. 
The parties have participated jointly in the negotiation and drafting of this
Agreement.  In the event an ambiguity or question of intent or interpretation
arises, this Agreement shall be construed as if drafted jointly by the parties
and no presumption or burden of proof shall arise favoring or disfavoring any
party by virtue of the authorship of any of the provisions of this Agreement. 
Any reference to any federal, state, local, or foreign statute or law shall be
deemed also to refer to all rules and regulations promulgated thereunder, unless
the context requires otherwise.  The section headings contained in this
Agreement are inserted for convenience only and shall not affect in any way the
meaning or interpretation of this Agreement.  Unless otherwise expressly
provided in this Agreement, any agreement, instrument

7


--------------------------------------------------------------------------------


or statute defined or referred to in this Agreement or in any agreement or
instrument that is referred to in this Agreement means such agreement,
instrument or statute as from time to time amended, modified or supplemented,
including (in the case of agreements or instruments) by waiver or consent and
(in the case of statutes) by succession of comparable successor statutes and
references to all attachments thereto and instruments incorporated therein. 
Unless the context clearly requires otherwise, references to Sections are to the
Sections of this Agreement.

(k)                                  Arbitration.  The Company and Paiz agree
that any dispute regarding the application, interpretation or breach of this
Agreement (including, but not limited to, any alleged misrepresentation made
herein) will be subject to final and binding arbitration before JAMS/Endispute
of San Diego, California pursuant to the then existing JAMS rules applicable to
any such dispute.  Any resolution, opinion or order of JAMS/Endispute may be
entered as a judgment of a court of competent jurisdiction.  This Agreement
shall be admissible in any proceeding to enforce its terms.

(l)                                     Paiz’s Acknowledgment.  Paiz
acknowledges (1) that he has consulted with or has had the opportunity to
consult with independent counsel of his own choice concerning this Agreement and
has been advised to do so by the Company, and (2) that he has read and
understands the Agreement, is fully aware of its legal effect, and has entered
into it freely based on his own judgment.

8


--------------------------------------------------------------------------------


IN WITNESS WHEREOF, the parties have executed this Agreement as of the Effective
Date.

QUIDEL CORPORATION

 

 

 

 

 

 

 

By:

/s/ Caren Mason

 

 

 

Caren Mason

 

 

President and Chief Executive Officer

 

 

 

 

 

 

 

MARK PAIZ

 

 

 

 

 

By:

/s/ Mark Paiz

 

 

 

Mark Paiz

 

9


--------------------------------------------------------------------------------



EXHIBIT A


RESIGNATION


(EFFECTIVE AUGUST 31, 2007)

Date:

 

June 1, 2007

 

 

 

To:

 

Board of Directors

 

 

Quidel Corporation

 

 

 

From:

 

Mark Paiz

 

 

 

Subject:

 

Resignation

 

This letter is to confirm my resignation as an officer of Quidel Corporation
(the “Company”), effective as of August 31, 2007, together with all other
employment, Director and trustee positions held with Quidel Corporation and any
of its subsidiaries or with their respective employee plans.

This letter is also to confirm that my resignation is not a result of any
disagreement with the Company as to the Company’s operations, policies or
practices.

/s/ Mark Paiz

 

Mark Paiz

 


--------------------------------------------------------------------------------



EXHIBIT B


RELEASE OF CLAIMS


(TO BE SIGNED ON OR AFTER AUGUST 31, 2007)

1.                                       For valuable consideration, I
irrevocably release Quidel Corporation (“Quidel”), and its subsidiaries,
affiliates, directors, officers, agents and employees from any and all causes of
action, claims, suits, demands or other obligations or liabilities, whether
known or unknown, suspected or unsuspected, that I ever had or now have as of
the time that I sign this Release which relate to or arise out of my hiring,
employment with or termination of my employment with Quidel.  The claims
released include, but are not limited to, any and all claims arising from or
related to my employment with Quidel and/or its affiliates, such as claims
arising under Title VII of the Civil Rights Act of 1964 (as amended), the Civil
Rights Act of 1991, the Age Discrimination in Employment Act, the Americans with
Disabilities Act, the Equal Pay Act, the Fair Labor Standards Act, the
California Fair Employment and Housing Act, the California Labor Code, the
Employee Retirement Income and Security Act of 1974 (except for any vested right
I have to benefits under an ERISA Plan), the state and federal Worker Adjustment
and Retraining Notification Act, and the California Business and Professions
Code; any other local, state, federal, or foreign law governing employment; and
the common law of contract and tort.  This Release is not intended to, and does
not, encompass (i) any right to compensation or benefits that I have under my
Separation and General Release Agreement with Quidel, (ii) any claims I may have
for workers’ compensation benefits, (iii) any claims related to my COBRA rights,
(iv) any rights I may have to indemnification, and (v) any claims that may not
be waived as a matter of law.

2.                                       I intend that this Release cover all
claims subject hereto, whether or not known to me.  I further recognize the risk
that, subsequent to the execution of this Agreement, I may incur or discover
loss, damage or injury which I attribute to the claims encompassed by this
Release.  I expressly assume this risk by signing this Release and voluntarily
and specifically waive any rights conferred by California Civil Code section
1542 which provides as follows:

A general release does not extend to claims which the creditor does not know or
suspect to exist in his or her favor which if known by him or her must have
materially affected his or her settlement with the debtor.

3.                                       I represent and warrant that there has
been no assignment or other transfer of any interest in any claim by me that is
covered by this Release.

4.                                       I acknowledge that Quidel has given me
21 days in which to consider this Release and advised me to consult an attorney
about it.  I further acknowledge that once I execute this Release, I will have
an additional 7 days in which to revoke my


--------------------------------------------------------------------------------


acceptance of this Release by means of a written notice of revocation given to
the General Counsel.  This Release will not be final and effective until the
expiration of this revocation period.

Dated:

 

, 2007

 

 

 

 

 

 

Mark Paiz

 


--------------------------------------------------------------------------------